Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the amendment filed on 08/02/22.
Claims 18-28 are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, interconnected three-row staple drivers must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: the written description fails to make use of the term "interconnected".
Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-28 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The written description, and the original claims, have been carefully reviewed by the examiner, and it is the opinion of the examiner that the claims present subject matter which fails to find support in the disclosure as originally presented. That is, claims 18-28 present new matter which is not supported by the disclosure, as originally filled. 
Claims 18 and 23 recite, "wherein each three-row staple driver is interconnected" and, claim 28 recites “a series of interconnected staple drivers”. There is no support for this subject matter in the written description, including the claims, as originally filed. A review of the originally filed disclosure does not provide support for the claimed subject matter presently found in claims 18, 23 and 28. In Fig. 161, it is unclear what is the structure interconnecting the drivers and Figs. 162 and 163 shows separated staple drivers 1580.  Accordingly, applicant is requires to either amend the claims to cancel the new matter or present clarification as how/where the subject matter of the present claim is found in the disclosure, as originally filed. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10.	Claims 18-28 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Shelton, IV et al. (2004/0232195) in view of Williamson, IV: Warren P. et al. (5,145,334).
	Regarding claims 18, 23 and 28, Shelton discloses a staple cartridge, comprising: a cartridge body (Figs. 10), including: a deck comprising a proximal end and
a distal end (Fig. 10): a longitudinal slot (49) defined in said deck extending from said proximal end toward said distal end, wherein a first side of said deck is positioned on a first lateral side of said longitudinal slot, and wherein a second side of said deck is positioned on a second lateral side of said longitudinal slot; three longitudinal rows of staple cavities (204) defined in said first side of said deck; a first longitudinal row of staple cavities (i.e. cavities 204 adjacent slot 49) defined in said second side of said deck; a second longitudinal row of staple cavities (i.e. intermediate cavities) defined in said second side of said deck; and a third longitudinal row of staple cavities (i.e. outside row of cavities) defined in said second side of said deck; a first plurality of staples (222) removably stored in said first longitudinal row of staple cavities: a second plurality of staples (222) removably stored in said second longitudinal row of staple cavities; a third plurality of staples (222) removably stored in said third longitudinal row of staple cavities; a repeating configuration of three-row staple drivers (220; Figs. 11-12), wherein each said three-row staple driver is configured to drive a staple from said first longitudinal row of staple cavities, a staple from said second longitudinal row of staple cavities, and a staple from said third longitudinal row of staple cavities, but fails to disclose wherein eacg three-row staple driver is interconnected. Williamson  discloses a surgical stapler comprising a repeating configuration of three-row staple drivers (Figs. 6-7), wherein each three-row staple driver is interconnected (as shown in Fig. 16) for the purposes sliding together the staple drivers. It would have been obvious to one having ordinary skills in the art to have provided Shelton’s staple drivers, interconnected, as taught by Williamnson in order slide forward the three-row staple drivers together.
	Regarding claims 18, 23 and 28, it is deemed that Shelton’s cartridge comprises a proximal-most staple driver or an end staple driver (220) configured to deploy a staple from said first longitudinal row of staple cavities and a staple from said second longitudinal row of staple cavities, but not a staple from said third longitudinal row of staple cavities (As best sown in Figs. 10 and 15, the proximal staple cavities of the third longitudinal row of staples cavities could be deployed by a single driver 220 nota double driver 220 shown in Fig. 12. Thereby, said staple is not deployed by said proximal/end staple driver).
	Regarding claims 19-22 and 24-27, Shelton discloses wherein said third plurality of staples is less (i.e. 10 staples) than said first and second plurality of staples (i.e. 11 staples); and wherein said first longitudinal row of staple cavities is adjacent said longitudinal slot. (Figs. 10 and 15); and, wherein said second longitudinal row of staple cavities is intermediate said first longitudinal row of staple cavities and said third longitudinal row of staple cavities.
Response to Arguments
11.	Applicant’s arguments with respect to claim(s) 18, 23 and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHELLE LOPEZ/Primary Examiner, Art Unit 3731